     Case 1:19-cv-10506-AT-SLC Document 74 Filed 07/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
______________________________________X
SYDNEY HYMAN,
                                                          Case No:
                                 Plaintiff,               19-cv-10506 (AT)(SLC)
             -against-

ANDREW FABBRI and JESSICA COHEN a/k/a
            JESSICA FABBRI,

                             Defendants,
________________________________________X



             SECOND AMENDED CIVIL CASE MANAGEMENT
                     AND SCHEDULING ORDER

      Pursuant to Rule 16 of the Federal Rules of Civil Procedure, the Amended Civil

Case Management Plan and Scheduling Order (the “Plan”) ordered on March 20,

2020, is hereby modified as follows.

      1.     All fact discovery is to be completed by Monday, November 30, 2020.

      2.     Parties must meet-and-confer to set a schedule for expert disclosures

and deposition by Monday, December 14, 2020.

      3.     All expert discovery is to be completed by Monday, January 18, 2021.

      4.     Pre-motion letter(s) on motions for summary judgment are due by

Monday, February 1, 2021.

      5.     The following interim deadlines may be extended by the written consent

of all parties without application to the Court, provided that all fact and expert

discovery is completed by the date set forth in the paragraphs above:

            A.     Depositions to be completed by Thursday, October 29, 2020.
    Case 1:19-cv-10506-AT-SLC Document 74 Filed 07/02/20 Page 2 of 2




           B.     Requests to Admit to be served by Thursday, November 12, 2002.

    The Clerk of Court is respectfully directed to close the Letter Motion at ECF No. 73.




        July 2, 2020
Date: ___________________                IT IS SO ORDERED.




                                          2
